      Case 4:19-cv-00869-O Document 12 Filed 12/09/19                Page 1 of 11 PageID 39



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 BROOKES H. BAKER, CURTIS                       §
 RYAN ROBERTS                                   §
                                                §
 Plaintiffs,                                    §
                                                §                CIVIL ACTION NO.
 v.                                             §
                                                §                  4:19-cv-00869-O
 CITY OF FORT WORTH, TEXAS et.                  §
 al.,                                           §
                                                §
 Defendants.



              DEFENDANT CITY OF FORT WORTH’S ORIGINAL ANSWER TO
                        PLAINTIFFS’ ORIGINAL PETITION



TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Defendant City of Fort Worth (hereinafter “Defendant City”), and files its

Original Answer to Plaintiffs’ Original Petition, and would answer as follows:

                                                I.
                                             ANSWER

         1.     Defendant City denies any of its employees/officers violated Plaintiffs’

constitutional rights under federal and state law as alleged in the introductory paragraph of

Plaintiffs’ Original Petition. The remaining averments contained in the introductory paragraph of

Plaintiffs’ Original Petition are not the type of averments to be admitted or denied.

         2.     Defendant City denies any of its employees/officers violated Plaintiffs’

constitutional rights under federal and state law as alleged in the Paragraph 1 of Plaintiffs’ Original
   Case 4:19-cv-00869-O Document 12 Filed 12/09/19                  Page 2 of 11 PageID 40



Petition. The remaining averments contained in Paragraph 1 of Plaintiffs’ Original Petition are

not the type of averments to be admitted or denied.

       3.      The averments contained in Paragraph 2 of Plaintiffs’ Original Petition are not the

type of averments to be admitted or denied.

       4.      The averments contained in Paragraph 3 of Plaintiffs’ Original Petition are not the

type of averments to be admitted or denied.

       5.      Defendant City denies that it engaged in any acts or omissions that resulted in a

violation of Plaintiffs’ Constitutional rights. The remaining averments contained in Paragraph 4

of Plaintiffs’ Original Petition are not the type of averments to be admitted or denied.

       6.      The averments contained in Paragraph 5 of Plaintiffs’ Original Petition are not the

type of averments to be admitted or denied.

       7.      The averments contained in Paragraph 6 of Plaintiffs’ Original Petition are not the

type of averments to be admitted or denied.

       8.      Defendant City denies that it is liable for any damages as alleged by Plaintiffs in

Paragraph 7 of Plaintiffs’ Original Petition. The remaining averments contained in Paragraph 7 of

Plaintiff’s Original Petition are not the type of averments to be admitted or denied.

       9.      Defendant City is without sufficient information or knowledge to admit or deny the

averments contained in Section II, Paragraph 5 of Plaintiffs’ Original Petition therefore must deny.

       10.     Defendant City is without sufficient information or knowledge to admit or deny the

averments contained in Section II, Paragraph 6 of Plaintiffs’ Original Petition therefore must deny.

       11.     Defendant City admits the averments contained in Section II, Paragraph 7 of

Plaintiffs’ Original Petition therefore must deny.




Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.                   Page 2 of 11
   Case 4:19-cv-00869-O Document 12 Filed 12/09/19                Page 3 of 11 PageID 41



        12.     Defendant City admits that Mayor Price can be served at 200 Texas Street.

Defendant City denies the remaining averments contained Section II Parties, Paragraph 8 of

Plaintiffs’ Original Petition.

        13.     Defendant City admits the averments contained Section II Parties, Paragraph 9 of

Plaintiffs’ Original Petition.

        14.     Defendant City admits the averments contained Section II Parties, Paragraph 10 of

Plaintiffs’ Original Petition.

        15.     Defendant City admits the averments contained Section II Parties, Paragraph 11 of

Plaintiffs’ Original Petition.

        16.     Defendant City admits the averments contained Section II Parties, Paragraph 12 of

Plaintiffs’ Original Petition.

        17.     Defendant City admits the averments contained Section II Parties, Paragraph 13 of

Plaintiffs’ Original Petition.

        18.     Defendant City admits the averments contained Section II Parties, Paragraph 14 of

Plaintiffs’ Original Petition.

        19.     Defendant City admits the averments contained Section II Parties, Paragraph 15 of

Plaintiffs’ Original Petition.

        20.     Defendant City admits the averments contained Section II Parties, Paragraph 16 of

Plaintiffs’ Original Petition.

        21.     Defendant City denies the averments contained Section II Parties, Paragraph 17 of

Plaintiffs’ Original Petition.

        22.     Defendant City denies the averments contained Section II Parties, Paragraph 18 of

Plaintiffs’ Original Petition.

Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.               Page 3 of 11
   Case 4:19-cv-00869-O Document 12 Filed 12/09/19                   Page 4 of 11 PageID 42



        23.     Defendant City denies the averments contained Section II Parties, Paragraph 19 of

Plaintiffs’ Original Petition.

        24.     Defendant City denies the averments contained Section II Parties, Paragraph 20 of

Plaintiffs’ Original Petition.

        25.     Defendant City denies the averments contained Section II Parties, Paragraph 21 of

Plaintiffs’ Original Petition.

        26.     Defendant City denies the averments contained Section II Parties, Paragraph 22 of

Plaintiffs’ Original Petition.

        27.     Defendant City denies the averments contained Section II Parties, Paragraph 23 of

Plaintiffs’ Original Petition.

        28.     Defendant City denies that it is infringing on Plaintiffs’ constitutional rights as

alleged in the averments contained in Section III. Facts, Paragraph 24 of Plaintiffs’ Original

Petition. Defendant City is without sufficient information or knowledge to admit or deny the

remaining averments contained in Section III. Facts, Paragraph 24 of Plaintiffs’ Original Petition.

        29.     Defendant City admits that Plaintiff Roberts has been issued a Class C citation for

violation of the City ordinance as alleged in Section III. Facts, Paragraph 25 of Plaintiffs’ Original

Petition. Defendant City denies the remaining averments contained in Section III. Facts, Paragraph

25 of Plaintiffs’ Original Petition.

        30.     Defendant City admits that Plaintiff Roberts has been issued a Class C citation for

violation of the City ordinance as alleged in Section III. Facts, Paragraph 26 of Plaintiffs’ Original

Petition. Defendant City denies the remaining averments contained in Section III. Facts, Paragraph

26 of Plaintiffs’ Original Petition.




Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.                   Page 4 of 11
   Case 4:19-cv-00869-O Document 12 Filed 12/09/19                   Page 5 of 11 PageID 43



        31.    Defendant City is without sufficient knowledge or information to admit or deny

what Plaintiff can prove as alleged in Section III. Facts, Paragraph 27 of Plaintiffs’ Original

Petition, and therefore must deny. Defendant City denies the remaining averments contained in

Section III. Facts, Paragraph 27 of Plaintiffs’ Original Petition.

        32.    Defendant City denies that there is a decibel level requirement for violation of the

City’s Noise Ordinance as alleged in Section III. Facts, Paragraph 28 of Plaintiffs’ Original

Petition. Defendant City admits that that Citations issued to Plaintiff for violation of the City’s

Noise Ordinance. Defendant City denies the remaining averments contained in Section III. Facts,

Paragraph 29 of Plaintiffs’ Original Petition.

        33.    Defendant City is without sufficient information to admit or deny the averments

contained in Section III. Facts, Paragraph 29 of Plaintiffs’ Original Petition, and therefore must

deny.

        34.    Defendant City admits that Plaintiff Baker has been issued a Class C citation for

violation of the City ordinance as alleged in Section III. Facts, Paragraph 30 of Plaintiffs’ Original

Petition. Defendant City denies the remaining averments contained in Section III. Facts, Paragraph

30 of Plaintiffs’ Original Petition.

        35.    Defendant City is without sufficient information or knowledge to admit or deny the

averments contained in Section III. Facts, Paragraph 31 of Plaintiffs’ Original Petition, and

therefore must deny.

        36.    Defendant City is without sufficient information or knowledge to admit or deny the

averments contained in Section III. Facts, Paragraph 32 of Plaintiffs’ Original Petition, and

therefore must deny.




Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.                   Page 5 of 11
   Case 4:19-cv-00869-O Document 12 Filed 12/09/19                  Page 6 of 11 PageID 44



        37.     Defendant City is without sufficient information or knowledge to admit or deny

what he has been told as alleged in the averments contained in Section III. Facts, Paragraph 33 of

Plaintiffs’ Original Petition, and therefore must deny. Defendant City denies the remaining

averments contained in Paragraph 33 of Plaintiffs’ Original Petition.

        38.     Defendant City admits that Plaintiff Baker has been issued citations by Fort Worth

Police Officers for violation of City Ordinance. Defendant City denies the remaining averments

contained in Section III. Facts, Paragraph 34 of Plaintiffs’ Original Petition.

        39.     Defendant City denies the averments contained in Section III. Facts, Paragraph 35

of Plaintiffs’ Original Petition.

        40.     Defendant City admits that Plaintiff conferred with City officials about obtaining

permission to place signs on the City right-of-way/property. Defendant City denies the remaining

averments contained in Section III. Facts, Paragraph 36 of Plaintiffs’ Original Petition.

        41.     Defendant City is without sufficient information or knowledge to admit or deny the

averments contained in Section III. Facts, Paragraph 37 of Plaintiffs’ Original Petition, and

therefore must deny.

        42.     Defendant City admits the averments contained in Section III. Facts, Paragraph 38

of Plaintiffs’ Original Petition.

        43.     Defendant City is without sufficient knowledge or information to admit or deny

whether all of Plaintiffs’ activities occur within a public space, and therefore must deny. Defendant

City admits the remaining contained in Section III. Facts, Paragraph 39 of Plaintiffs’ Original

Petition.

        44.     Defendant City denies the averments contained in Section III. Facts, Paragraph 40

of Plaintiffs’ Original Petition.

Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.                   Page 6 of 11
   Case 4:19-cv-00869-O Document 12 Filed 12/09/19                Page 7 of 11 PageID 45



        45.     Defendant City denies the averments contained in Section III. Facts, Paragraph 41

of Plaintiffs’ Original Petition.

        46.     Defendant City denies the averments contained in Section III. Facts, Paragraph 42

of Plaintiffs’ Original Petition.

        47.     Defendant City denies the averments contained in Section III. Facts, Paragraph 43

of Plaintiffs’ Original Petition.

        48.     Defendant City denies the averments contained in Section III. Facts, Paragraph 44

of Plaintiffs’ Original Petition.

        49.     Defendant City denies the averments contained in Section III. Facts, Paragraph 45

of Plaintiffs’ Original Petition.

        50.     Defendant City is without sufficient information or knowledge of Plaintiffs’ plans

for protests. Defendant city denies the remaining averments contained in Section III. Facts,

Paragraph 46 of Plaintiffs’ Original Petition.

        51.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

47 of Plaintiffs’ Original Petition.

        52.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

48 of Plaintiffs’ Original Petition

        53.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

49 of Plaintiffs’ Original Petition.

        54.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

50 of Plaintiffs’ Original Petition.




Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.                Page 7 of 11
   Case 4:19-cv-00869-O Document 12 Filed 12/09/19                  Page 8 of 11 PageID 46



        55.     Defendant City is without sufficient information or knowledge of Plaintiffs’

feelings, therefore it must deny. Defendant City denies the remaining averments contained in

Section IV-Claims, Paragraph 51 of Plaintiffs’ Original Petition.

        56.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

52 of Plaintiffs’ Original Petition.

        57.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

53 of Plaintiffs’ Original Petition.

        58.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

54 of Plaintiffs’ Original Petition.

        59.     Defendant City denies that its ordinance violates federal and state constitutions.

Defendant City admits the remaining averments contained in Section IV-Claims, Paragraph 55 of

Plaintiffs’ Original Petition.

        60.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

56 of Plaintiffs’ Original Petition.

        61.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

57 of Plaintiffs’ Original Petition.

        62.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

58 of Plaintiffs’ Original Petition.

        63.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

59 of Plaintiffs’ Original Petition.

        64.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

60 of Plaintiffs’ Original Petition.




Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.                Page 8 of 11
   Case 4:19-cv-00869-O Document 12 Filed 12/09/19                Page 9 of 11 PageID 47



        65.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

61 of Plaintiffs’ Original Petition.

        66.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

62 of Plaintiffs’ Original Petition.

        67.     Defendant City denies the averments contained in Section IV-Claims, Paragraph

63 of Plaintiffs’ Original Petition.

        68.     To the extent that the City has denied the averments in the preceding paragraphs,

they are denied herein in response to the unnumbered first paragraph contained in Section V-Prayer

of Plaintiffs’ Original Petition.

        69.     Defendant City denies the averments contained in Section V-Prayer, Paragraph 1

of Plaintiffs’ Original Petition.

        70.     Defendant City denies the averments contained in Section V-Prayer, Paragraph 2

of Plaintiffs’ Original Petition.

        71.     Defendant City denies the averments contained in Section V-Prayer, Paragraph 3

of Plaintiffs’ Original Petition.

        72.     Defendant City denies the averments contained in Section V-Prayer, Paragraph 4

of Plaintiffs’ Original Petition.

        73.     Defendant City denies the averments contained in Section V-Prayer, Paragraph 5

of Plaintiffs’ Original Petition.

        74.     Defendant City denies the averments contained in Section V-Prayer, Paragraph 6

of Plaintiffs’ Original Petition.

                                             II.
                                    AFFIRMATIVE DEFENSES



Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.                Page 9 of 11
  Case 4:19-cv-00869-O Document 12 Filed 12/09/19                  Page 10 of 11 PageID 48



       75.     Plaintiffs’ Original Petition has failed to state a claim upon which relief may be

granted.

       76.     Defendant City violated no duty owed to Plaintiffs.

       77.     Without waiving any of the foregoing, to the extent that Plaintiffs seek exemplary

damages under common law from the City, such damages are not allowed for under common law

-- a municipality is immune from exemplary damages.

       78.     Without waiving any of the foregoing, Defendant City, a Texas home-rule

municipality and governmental unit, specifically pleads, and states its intention to rely on the

doctrine of governmental immunity in this matter and would show that the causes of action alleged

against Defendant City are barred, in whole or in part, by the doctrine of governmental immunity.

       79.     The City is immune from liability and from paying attorneys’ fees under common

law.

       80.     The City affirmatively pleads that it cannot be held vicariously liable as a matter of

law for any negligent and/or grossly negligent acts of its police officers and/or employees.

       81.     To the extent that Plaintiff has alleged violations of Texas state law, and without

waiving any of the foregoing, Defendant City, a Texas home-rule municipality, and a

governmental unit, specifically pleads, and incorporates herein by reference, the provisions of the

TEX. CONST. art. 11, § 13, and the provisions of the Texas Tort Claims Act. § 101.001, et. seq.

TEX. CIV. PRAC. & REM. CODE. Defendant City specifically states its intention to rely on such

provision of the Constitution and to further rely on each and every provision of the Texas Tort

Claims Act in this matter, including, but not limited to, each and every defense; notice requirement;

time limit; maximum liability limit; exclusion from liability; and prerequisite to suit provided in

such Act.

Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.                 Page 10 of 11
  Case 4:19-cv-00869-O Document 12 Filed 12/09/19                   Page 11 of 11 PageID 49



       82.     Defendant City affirmatively pleads that it cannot be held liable under the theory

of respondeat superior for any of Plaintiffs’ federal law claims.

       83.     To the extent that Plaintiff has alleged violations of Texas state law, and without

waiving any of the foregoing, Defendant City incorporates by reference and states its intention to

rely on all provisions of Chapter 33 of the Texas Civil Practice and Remedies Code in this matter,

and would specifically show that, in the unlikely event any party is awarded damages against

Defendant City in this cause, any such award must be reduced in accordance with the provisions

of such Chapter.

                                              III.
                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant City of Fort Worth prays that this

proceeding be dismissed, that Plaintiffs take nothing by this suit, and that Defendant City of Fort

Worth be granted such other and further relief, both general and special, at law or in equity, to

which it may show itself justly entitled.

                                              Respectfully submitted,


                                              /s/ Laetitia Coleman Brown
                                              Laetitia Coleman Brown
                                              Senior Assistant City Attorney
                                              State Bar No. 00792417
                                              laetitia.brown@fortworthtexas.gov
                                              Lynn Winter
                                              Assistant City Attorney
                                              State Bar No. 24078135
                                              lynn.winter@fortworthtexas.gov

                                              Office of the City Attorney
                                              200 Texas Street
                                              Fort Worth, Texas 76102-6311
                                              817.392.7600
                                              817.392.8359 Facsimile
                                              Attorneys for Defendant City of Fort Worth
Defendant City Of Fort Worth’s Original Answer To Plaintiffs’
Original Compliant—Baker, et al. v. City of Fort Worth, Texas, et al.               Page 11 of 11
